Citation Nr: 1731233	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Gwendolyn Smith, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1950 to November 1954 and from January 1955 to January 1971.  He died in March 2004.  The appellant seeks recognition as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In order to establish jurisdiction over the issue of entitlement to DIC benefits, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

This matter was previously remanded in March 2015 to schedule the appellant for a Travel Board hearing and to clarify representation.  As the appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2015 and clarified representation, the Board finds there is compliance with the prior remand. 

The issue of entitlement to DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed administrative decision, dated in August 2006, the RO denied DIC benefits.      

2. The evidence received since the August 2006 denial is new and material, and the appellant's claim for DIC benefits is reopened.  


CONCLUSIONS OF LAW

1. The August 2006 administrative decision denying DIC benefits is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. Evidence received since the August 2006 administrative decision is new and material to the DIC benefits claim; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims DIC benefits as the surviving spouse of the Veteran.  On April 6, 2004, April 7, 2004, and again on April 7, 2004, the appellant filed claims for DIC benefits.  The claims were denied in a July 2004 administrative decision, which found that continuous cohabitation did not occur, which barred the appellant from qualifying as the surviving spouse.  An August 2006 decision affirmed the denial.  While the appellant submitted a timely notice of disagreement and a statement of the case was issued, as the appellant did not timely file an appeal, or submit new and material evidence within one year, the August 2006 denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the appellant's DIC benefits claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence submitted subsequent to the August 2006 denial includes the appellant's statements in May 2009, in which she averred she provided the Veteran with 24 hour care from 1995-2004.  She further claimed in a February 2010 statement that she did not abandon her husband, but instead on one occasion he told her to get out of the house, which resulted in her spending the night at a friend's place.  The next day, she took the Veteran to a doctor's appointment and things improved.  On another occasion, the Veteran became angry and she called the police.  The sheriff told her to "go off for a while until he cooled off," so she again stayed with a friend.  She also submitted several affidavits.  The Board finds the above evidence relates to unestablished facts, namely evidence suggesting continuous cohabitation did occur, except for separation that was not the fault of the appellant.  For the aforementioned reasons, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

ORDER

New and material evidence having been received, the claim of entitlement to DIC benefits is reopened; the appeal is granted to this extent only.


REMAND

The appellant avers that she is entitled to DIC benefits; specifically, noting that while there were separations and abuse during the marriage, she did not abandon the Veteran and continuously lived with him, except for times he was in a nursing home.  The Board notes the appellant claimed in a May 2009 statement that the Veteran had four daughters who had the Veteran sign a document making them the sole beneficiaries to his entire estate.  "My husband, at the time he signed said documents was in all probability, was mentally in-competent to do so."  Additionally, "[m]y husband informed me, prior to his demented state, that he willed everything to me as sole beneficiary because I had taken such good care of him.  In fact, he fully intended on living in our home for the remainder of his life."  The appellant elaborated in a February 2010 statement that she was the Veteran's caregiver and took him to his doctor appointments, noting the doctors knew of their "situation" and would write down how the Veteran acted towards her.  She also stated in her November 2015 Board hearing that it was documented in the Veteran's medical records that she took him to his doctor appointments, including VA appointments, and Veteran had not indicated he wanted to end the marriage.   

The Veteran passed away in March 2004; however, treatment records dated since 1997 are essentially absent, and the record does not reflect the RO has attempted to associate any treatment records since that time with the claims file.  As the appellant avers that the Veteran had willed everything to her, that he was in a "demented state" at the time he made his daughters the sole beneficiaries of his estate, she took the Veteran to his doctor appointments, and stated the doctors knew of her situation with the Veteran, the Board finds remand is necessary to attempt to associate all VA and private treatment records with the claims file as they may be valuable in disclosing the Veteran's mental state at the time he wrote his September 2003 will, which acknowledged the appellant as his wife, but stated, "we are not living as husband and wife since she abandoned me," and shed light on the Veteran and appellant's marital relationship.  

The appellant was previously advised that she could submit copies of her tax returns, as that would provide evidence as to the marital statement.  She submitted one page only from 2002.  She should submit the second page, as well, since that would reflect the signatures, but she should also submit 2003 and 2004.  She informed the RO in 2012 that she did not have this information, but she can certainly obtain a copy of her tax returns from the IRS. In particular, her 2003 and 2004 returns are crucial, since those are the years it is alleged she did not reside with the Veteran

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to sign a release allowing VA to obtain records from any nursing home facilities where the Veteran resided between 2002 and 2004, to include Ashewood Estates and Laurels of Chatham.  She should also sign a release for records from the Veteran's private physician at Sandhills Family Practice and Moore County Mental Health.  If she does so, make all efforts to obtain private records.  

2.  Ask the appellant to provide copies of her 2002, 2003 and 2004 tax returns (including the signature page).

3. Obtain all VA treatment records from Durham and any other VA medical facility the Veteran attended between 1997 and 2004.  

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


